Citation Nr: 0429746	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  00-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than April 6, 
1999, based on an initial determination, for the award of a 
70 percent disability rating for post-traumatic stress 
disorder (PTSD), effective November 25, 1997.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected shell fragment wound of the right forearm, 
based on an initial determination.

3.  Entitlement to a compensable rating for shell fragment 
wound of the left upper arm, based on an initial 
determination.

4.  Entitlement to a compensable rating for shell fragment 
wound of the right lower leg, based on an initial 
determination.

5.  Entitlement to an effective date earlier than April 6, 
1999, for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from numerous decisions by the RO in Winston-Salem, 
North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement these 
statutory changes).  With respect to notice, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  Id.

During the veteran's Regional Office hearing in November 
1999, he submitted a statement from his Social Security 
Advocate which evidenced that he was in receipt of Social 
Security disability benefits beginning in April 1998.  
During his August 2004 Central Office hearing, he testified 
as to the receipt of social security benefits from the 
Social Security Administration (SSA).  "As part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration . . . and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  On remand, the RO should contact 
the SSA to obtain all relevant records used to reach its 
decision.

During the veteran's Central Office hearing, he testified 
that on July 2, 2004, he received psychiatric treatment from 
his psychiatrist at the VA Psychiatric Clinic in Asheville, 
North Carolina.  On remand, the RO should contact the VA 
Psychiatric Clinic in Ashville, North Carolina, and obtain 
all the veteran's psychiatric treatment records dated July 
2004 to the present.

The veteran also testified regarding future treatment of his 
right upper extremities at the VA medical center (VAMC).  He 
specifically noted that he had an upcoming appointment in 
September 2004 which included rehabilitation.  On remand, the 
RO should contact the VAMC and obtain all the veteran's 
treatment records dated May 2003 to the present.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be performed in 
sequential order:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or non-VA who have treated the 
veteran for his claimed disabilities and 
which have not already been made a part 
of the record.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder, 
including all records from the VA 
Psychiatric Clinic dated July 2004 to 
the present and from the VAMC dated May 
2004 to the present.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records, in order 
that he be allowed an opportunity to 
obtain those records for submission to 
VA.

3.  The RO should contact the SSA and 
obtain a copy of the veteran's 
disability determination along with all 
supporting medical records.  All records 
received should be associated with the 
claims folder.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




